                                          Case 3:21-cv-03860-MMC Document 22 Filed 08/16/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FERNANDO GOMEZ,                               Case No. 21-cv-03860-MMC
                                                       Plaintiff,                      ORDER DENYING PLAINTIFF'S
                                  8
                                                                                       MOTION TO REMAND; VACATING
                                                  v.                                   HEARING
                                  9

                                  10     ELITE LABOR SERVICES WEEKLYS,
                                         LTD., et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Fernando Gomez's ("Gomez") Motion to Remand, filed
                                  14   June 18, 2021. Defendants Elite Labor Services Weeklys, Ltd. and Elite Staffing, Inc.
                                  15   (collectively, "Elite Defendants") have filed opposition, to which Gomez has replied.
                                  16   Having read and considered the papers filed in support of and in opposition to the motion,
                                  17   the Court deems the matter appropriate for determination on the parties’ respective
                                  18   written submissions, VACATES the hearing scheduled for August 20, 2021, and rules as
                                  19   follows.
                                  20          On February 3, 2020, Gomez, a former employee of defendants, filed the above-
                                  21   titled action in state court, asserting ten state law claims on his own behalf and on behalf
                                  22   of a putative class. On June 18, 2020, Gomez filed a First Amended Complaint, in which
                                  23   he added an eleventh state law claim. On May 21, 2021, Elite Defendants removed the
                                  24   instant action pursuant to a Notice of Removal in which they assert subject matter
                                  25   jurisdiction exists under the Class Action Fairness Act ("CAFA").
                                  26          Under CAFA, a district court has diversity jurisdiction over a class action where the
                                  27   amount in controversy exceeds $5,000,000 and the parties are minimally diverse, see 28
                                  28   U.S.C. § 1332(d)(2), provided there are at least 100 putative class members, see 28
                                          Case 3:21-cv-03860-MMC Document 22 Filed 08/16/21 Page 2 of 4




                                  1    U.S.C. § 1332(d)(5)(B). Here, in their Notice of Removal, Elite Defendants assert (1) the

                                  2    amount in controversy is at least $8,913,988.94 (see Notice of Removal ¶¶ 31, 38, 43,

                                  3    49-50, 55-56), (2) the parties are minimally diverse, in that Elite Defendants are citizens

                                  4    of Illinois and Gomez is a citizen of California (see id. ¶¶ 59, 62), and (3) the putative

                                  5    class consists of at least 3445 individuals (see id. ¶ 19).

                                  6           In seeking remand, Gomez does not contend the above-cited assertions are

                                  7    insufficient to support a finding of subject matter jurisdiction. Rather, Gomez argues the

                                  8    removal was untimely. In particular, Gomez argues, the Notice of Removal was not filed

                                  9    within the time limits set forth in 28 U.S.C. § 1446(b). Section 1446(b) states, in relevant

                                  10   part, as follows:

                                  11          The notice of removal of a civil action or proceeding shall be filed within 30
                                              days after the receipt by the defendant, through service or otherwise, of a
                                  12
Northern District of California




                                              copy of the initial pleading setting forth the claim for relief upon which such
 United States District Court




                                              action or proceeding is based, or within 30 days after the service of
                                  13          summons upon the defendant if such initial pleading has then been filed in
                                              court and is not required to be served on the defendant, whichever period is
                                  14          shorter.
                                              ....
                                  15
                                              [I]f the case stated by the initial pleading is not removable, a notice of
                                  16          removal may be filed within 30 days after receipt by the defendant, through
                                              service or otherwise, of a copy of an amended pleading, motion, order or
                                  17          other paper from which it may first be ascertained that the case is one
                                              which is or has become removable.
                                  18
                                       See 28 U.S.C. § 1446(b).
                                  19
                                              Read together, the above-quoted subsections provide that "a defendant must
                                  20
                                       remove a case within thirty days of receiving from the plaintiff either an initial pleading or
                                  21
                                       some other document, if that pleading or document shows the case is removable." See
                                  22
                                       Roth v. CHA Hollywood Medical Center, L.P., 720 F.3d 1121, 1122 (9th Cir. 2013).
                                  23
                                              Here, Gomez fails to identify any pleading or document he served on Elite
                                  24
                                       Defendants that shows the case was removable. Indeed, as the Notice of Removal
                                  25
                                       explains, and Gomez does not dispute, Elite Defendants determined the amount in
                                  26
                                       controversy based on a review of their own "business records" and "payroll and
                                  27
                                       employment records" (see Notice of Removal ¶¶ 31, 38, 43, 49), and determined the
                                  28
                                                                                      2
                                            Case 3:21-cv-03860-MMC Document 22 Filed 08/16/21 Page 3 of 4




                                  1    number of putative class members from a review of their "personnel, payroll, and other

                                  2    employment records" (see id. ¶ 19; see also Krol Decl. ¶¶ 1-7 (describing how Elite

                                  3    Defendants' records were used as basis for determination as to removability)).

                                  4            Gomez argues the instant removal nonetheless was untimely, stating Elite

                                  5    Defendants could have reviewed their own records and determined the case was

                                  6    removable within 30 days of February 12, 2020, the date Elite Defendants were served

                                  7    with the initial complaint. Alternatively, Gomez argues, Elite Defendants, in preparing for

                                  8    a mediation scheduled for December 14, 2020, necessarily would have determined, no

                                  9    later than December 2020, that their records established the case was removable.

                                  10   Because the Notice of Removal, as noted, was filed May 21, 2021, more than 30 days

                                  11   after the date the initial complaint was served and more than 30 days after December

                                  12   2020, the Notice of Removal, according to Gomez, is untimely. As set forth below,
Northern District of California
 United States District Court




                                  13   Gomez's argument is foreclosed by Ninth Circuit authority interpreting § 1446.

                                  14           First, the Ninth Circuit has held "notice of removability under § 1446(b) is

                                  15   determined through examination of the four corners of the applicable pleadings, not

                                  16   through subjective knowledge or a duty to make further inquiry," see Harris v. Bankers

                                  17   Life Ins. & Casualty Co., 425 F.3d 689, 694 (9th Cir. 2005), and, consistent therewith, has

                                  18   rejected the argument that a defendant, upon receipt of a pleading, must review its own

                                  19   "files" to determine if the case is removable, see id. at 696.

                                  20           Second, the Ninth Circuit has held a defendant may remove "outside of the two

                                  21   thirty-day periods [in § 1446(b)] on the basis of its own information, provided that it has

                                  22   not run afoul of either of the thirty-day deadlines." See Roth, 720 F.3d at 1125. As noted

                                  23   above, Gomez has not identified a pleading or document that shows the case was

                                  24   removable, and, consequently, neither of the 30-day periods set forth in § 1446(b) had

                                  25   run prior to the date on which Elite Defendants filed the Notice of Removal.

                                  26   //

                                  27   //

                                  28   //
                                                                                      3
                                         Case 3:21-cv-03860-MMC Document 22 Filed 08/16/21 Page 4 of 4




                                  1          Accordingly, as the Notice of Removal is not untimely, the motion to remand is

                                  2    hereby DENED.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: August 16, 2021
                                                                                            MAXINE M. CHESNEY
                                  6                                                         United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
